Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Detrine Hudson has filed petitions for a writ of mandamus, alleging the district court has unduly delayed processing a notice of appeal he filed in a 42 U.S.C. § 1983 (2012) action. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court docketed the notice of appeal and forwarded it to this court. Accordingly, because the district court has recently acted, we deny the mandamus petitions as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.